I dissent. The question of responsibility for the damages occasioned in the towing of a ship, as between the vessel towing and the one towed, is often one of difficulty. Not necessarily because of conflict in the law on the subject, but rather a misunderstanding of, or failure to observe, the controlling facts as distinguished from conclusions of fact in each individual case.
In Hughes on Admiralty (2d Ed.), 125, the author says:
"The relation between tug and tow, under the American decisions, under ordinary circumstances, is that of independent contractor, not that of principal and agent. The tug is not the servant or employe of the tow, and therefore the tow is not responsible for the acts of the tug."
This text is quoted with approval in The C.W. Mills, 241 Fed. 204, affirmed 241 Fed. 378; 154 C.C.A. 651.
The application of the principle that each case must be considered in the light of its own peculiar circumstances, leads in this case to the inevitable conclusion that the ship in tow, its master or servants, were not the active or responsible cause of the damages. The trial court, in deciding the case, declared that no negligence was proven against the ship. His conclusion, as I understand the record, was that the accident was a mishap. It is held, however, by the majority opinion that the accident was the result of the ship's negligence. *Page 417 
Such a holding must, of course, be supported by a fair preponderance of the evidence.
Certain excerpts found in the testimony standing alone may appear to support the conclusions reached in the majority opinion, but, thus considered, they are contrary to the great weight of all the evidence and reasonable inferences therefrom. The master's statement that he had charge of the ship was not important, the proper inquiry being who had charge of operations or navigation in moving the ship. The master was first called as a witness by the appellant, and testified: "Q. Who was giving directions? A. The pilot was giving the directions." It is true he said that he hired the tugs through his agents. That was in the nature of a conclusion on his part, and contrary to the actual facts. He further testified that, as they approached the bridge, that is the bridge across the stream,
"They gave orders to the tug boat ahead to edge over. Q. Who gave that order to the tug boat ahead to edge over? A. The pilot gave that order to the tug boat to edge the ship over to the port or to the left so as not to touch the bridge."
To prevent a collision with the bridge across the stream, the pilot in charge gave the order "drop the anchor." I understand the remark of the master about "the cables" was not an attempt on his part to take control of operations, but simply an exclamatory caution.
Danielson, the pilot, after stating that the tugs were owned each by a different third person, gave this important testimony: "Q. You and those tugs were sent there to move that boat by theBar Pilots, Incorporated, were you not? A. Yes, sir." That is, he and the tugs were sent there by the Bar Pilots, Incorporated, not as servants and employees of and to help *Page 418 
the master to move the ship, but to move it themselves as servants of the Bar Pilots, Incorporated.
True, the pilot also testified: "Q. You were in charge of the navigation, were you? A. Yes, me and the master." But he was not a party to the contract, nor was there any testimony that he was even present when the ship's agent made the contract with Bar Pilots, Incorporated, nor that he knew anything of the terms of the contract. His answer by which the master was included was a polite expression or civility merely, else it was contrary to his other statement that he was sent there by the Bar Pilots, Incorporated, with the tugs to move the ship, and contrary to all other substantial, definite testimony in the case.
I cannot find in the testimony set out in the majority opinion, nor in all of the evidence in the record, that any order, direction or command was given by the master of the ship relative to the operations, nor by anyone other than the pilot employed and furnished by the Bar Pilots, Incorporated.
To assume, as it seems the majority opinion does, that the damage was occasioned by dropping the anchor by order of theship or master, is not only not justified but is at variance with the master's testimony as follows: "Q. Who gave the order to drop the anchor? A. The pilot did." Later, under cross-examination by one of the appellants the master said: "Q. You stated, I believe, when you were approaching the bridge somebody said, `Lower the anchor', was that you or the pilot? A. The pilot." That the pilot gave the order, I think, was uncontradicted.
There was no testimony tending to show that the ship, of itself, was other than inanimate, or that it took even a part in the act of towing. The pilot at one time, in testifying, rather incidentally referred to the *Page 419 
ship's rudder, but neither he nor anyone else testified that anyone was handling the ship's rudder, or that anyone was supposed to, while as to the power for towing, the ship furnished none of it.
The pilot testified:
"Q. Did the ship have any power? A. No. Q. What? A. She had no power. Q. She had no power? A. No. Q. How was she moved? A. By two tugs."
The engineer of the ship testified concerning the power of the ship at that time and said:
"Q. What, if any power did the `Brimanger' have at that time? A. One of the auxiliary motors running. Q. What? A. One of the auxiliary motors running. Q. Did she have any power for travel, — for navigation? For navigation purposes? A. No, sir."
The chief officer of the ship testified that the tug master
said: "I was just furnishing the power for the ship." The third mate of the ship, speaking of the occasion, testified: "Q. Were your engines going at the time? A. No. Q. Was there any power in the ship for navigation? A. No."
It may be safely said, in my opinion, that there was no division of power or responsibility in the navigation of the tow, the vessel being drawn by two tugs under the command of the pilot. Nor was there any evidence or fair inference from it that the position of the pilot on the ship, rather than on one of the tugs, was, of itself, proof that he was acting as a servant of the ship. It would seem that he was compelled, in all fair reason, to occupy that position in order to direct and control the two tugs, one at each end of the ship, with which he was working in towing the ship. There is other material testimony, some of which will be referred *Page 420 
to later, and fair and necessary inferences from it, which together clearly negative any idea that either the Bar Pilots, Incorporated, the pilot or the tugs, either one or all, acted as agents or servants of the ship.
It is neither necessary nor practical to set out all the evidence as to the facts in this respect in the case. An examination of it convinces me that neither by direct terms nor reasonable inferences, nor by both, can it be gathered from the testimony that the master of the ship intended or accomplished the act of having its agent, the Grays Harbor Stevedoring Company, procure the services of another agent, the Bar Pilots, Incorporated, to engage two tugs in charge of a pilot chosen by the Bar Pilots, Incorporated, to act as servants of the master of the ship for the purpose of towing it. On the contrary, what actually happened was the master of the ship directed the Grays Harbor Stevedoring Company, which he says was the ship's shore agent, to arrange to have the ship towed, and that, accordingly, the agent employed the Bar Pilots, Incorporated, as a contractor to move the ship. The Bar Pilots, Incorporated, employed a tug from one owner and another from another owner and furnished a pilot, all as its servants, and sent them to tow the ship, which service they performed.
Neither the pilot nor either of the tugs or its owner made any charge to the master of the ship for services, manifestly because neither had rendered any for the ship or its master. On the contrary, the next day after the work was performed, the Bar Pilots, Incorporated, to which the ship was indebted, presented to the ship a bill or statement of its account for the total cost of the work, and which statement was approved by the master in writing, as follows: *Page 421 

                      "Aberdeen, Wash., Dec. 28, 1929
"MS Brimanger, Agents and Owners
           to BAR PILOTS, Inc., Dr.
           Grays Harbor Pilotage,
             Phone Abrdn 2657
Office
Foot of F St.                          Radio Call KZE
"PILOTAGE:
      "Inward 3047 tons at       .02   $60.94
      "14' draft at            $1.50    21.00
      "Outward 3047 tons at      .02    60.94
      "19' draft at            $1.50    28.50
"SHIFTING:
      "Donovan No. 1 to A.  M.         25.00
      "A.  M. to A.L.  S.             25.00
      "A.L.  S. to Bay City        No charge
"TUG SERVICE:
      "Assistance from Don. No. 1 to A  M
          2 tugs (No power)                    $75.00
      "Assistance from A  M to ALS
          2 tugs (No power)                     90.00
      "Assistance from ALS to Bay City
          2 tugs (No power)                 no charge
      "Assistance from Bay City thru bridges    30.00
"Approved: Bendt Rasmussen      Total — $416.38
             "Master."

The master testified that he endorsed his approval on the statement or bill presented by the Bar Pilots, Incorporated, and that he paid them.
No representative of the Grays Harbor Stevedoring Company, the ship's agent, testified at the trial. Thus, the statement presented to the ship becomes important as bearing upon the question of the relation existing between the ship and the Bar Pilots, Incorporated. The master referred to the statement or bill twice in testifying, once, over appellant's objections, in speaking *Page 422 
of the amount of the charges being customary in that community, and the second time, without any objection, in stating that he paid the bill.
The bill states an indebtedness of "MS Brimanger, Agents and Owners," not to the pilot or tugs, but to "Bar Pilots, Inc." The statement is itemized, about like that of a house builder, road contractor, or canal boat, not working under a lump sum bid. There was no charge for a pilot, that is a person, employed as a servant for the ship or her master; but the charge was for "pilotage" which, according to Webster, means "the act or business of piloting." Nor was there any charge for one or more tugs delivered to the ship for the use of her master or servants, but the charge was "tug service," another kind of act or business performed by the Bar Pilots, Incorporated, in carrying out and performing its contract with the ship.
The relation of the pilot and the tugs in the service of the Bar Pilots, Incorporated, to the ship was that of independent contractor, and the fact that the master of the ship, whose home in a limited sense was on the ship, was present during the performance of the contract, in no way altered that relation. There was not even any reservation on the part of the ship or its master to supervise the work in any manner.
In Blacken v. Everett Bottling Works, 137 Wash. 502,242 P. 1102, the court said:
"The general rule is stated to our satisfaction in Johnstonv. Seattle Taxicab  Transfer Co. 85 Wash. 551, 148 P. 900, as follows:
"`The general rule is that an independent contractor is one who renders services to another in the course of an independent occupation, representing the will of his employer only as to the result of the work and not as to the means by which it is accomplished; the chief consideration being that the employer has no right to control as to the mode or manner of doing the work; *Page 423 
but a reservation by the employer of the right to supervise the work for the purpose of determining whether it is being done in accordance with the contract does not affect the independence of the relation.' 14 R.C.L. 70."
Instead of the evidence preponderating in support of the charge of negligence against the ship, it is altogether the other way, in my opinion. The ship was passive.
The judgments appealed from should be affirmed.
PARKER and MILLARD, JJ., concur with MITCHELL, J.